Case 1:19-cr-00373-PGG Document 140 Filed 01/13/20 Page 1of3

LAW OFFICES

ScoTT A. SREBNICK, P.A.

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard

* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131

Tel: 305-285-9019
January 13, 2020 Fax: 305-377-9937

E-mail: scou@srebnicklaw.com
www. srebnichiaw.com

Via ECF

Honorable Paul G. Gardephe

United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Avenatti, No. $1 19 Cr. 373 (PGG)
Reply to Government Response (Dkt. No. 136)

re Exclusion of Newly Produced Evidence
Dear Judge Gardephe:

We write in reply to the government’s response regarding late discovery (Dkt. No. 136).
In the interest of time, we address only a few of the points raised by the government.

First, the government acknowledges that it only recently produced transcripts of Mr.
Avenatti’s statements from prior proceedings in this case, even though the USAO-CDCA has
been in possession of those transcripts for months and even though they are classic Rule 16
materials. Undersigned counsel do not represent Mr. Avenatti in the case in California. Given
the volume of discovery in this case, it is unfair to suggest that undersigned counsel should be
held responsible for conducting a comprehensive review of the California discovery, which
includes terabytes of data.

Second, with respect to the Nike documents, more than 4,000 pages were produced on
January 6, 2020, all of which were responsive to search terms that included “Gary Franklin”
and “California Supreme.” The government did not produce these in August when it produced
the first batch of Nike documents, even though they were in the government’s possession.
Although the government claims that those materials were produced “as a courtesy” (Dkt. No.
136:2), it is no courtesy if the defense has no time to review them. Moreover, this is an
adversarial system. Undersigned counsel are not willing to simply take the government’s word
that Gary Franklin-related documents are irrelevant and ignore them — and, indeed, the defense
vehemently disagrees with the government’s adjudications of what is and is not relevant in this
case. The same goes for 2,300 pages of documents that relate to the Nike executives who
pressured Gary Franklin to make payments for the benefit of amateur players, which the
defense was required to review at the SDNY offices on January 8, 2020. Those are documents
that we have been requesting for months and yet the government, only recently, agreed to allow
us to review them but still refuses to provide copies (other than 18 pages) or allow us to copy
the documents. It is hard to fathom the distinctions the government is drawing in deciding that

1
Case 1:19-cr-00373-PGG Document 140 Filed 01/13/20 Page 2 of 3

the documents are relevant enough to allow us to see them, but not relevant enough to allow
us to use them. And, once again, the defense takes exception to the government’s adjudications
of relevance.

Third, as for the office assistant’s iPhone, we had previously sought the government’s
assistance with respect to Mr. Avenatti’s laptop but were told that we needed a particular
software to access it. We needed to enlist the assistance of a technical expert to do so and we
need to do the same now with respect to the iPhone. Although the government now disclaims
any intent to use evidence from the iPhone, the government told us last Friday — when we
conferred with them and expressed our objection to this newly-produced discovery -- that they
intended to add to the exhibit list on a rolling basis and reserved the right to use any of the
newly produced evidence.' Moreover, it has noticed the office assistant as a witness at trial.
Should she take the stand, the defense is entitled to be able to impeach her with data from the
iPhone — which we are unable to access one week before trial.

Fourth, an image of Mr. Avenatti’s laptop, which contains a vast amount of data, was
first produced by the government to Mr. Avenatti on November 21, 2019. With respect to that
laptop, we agreed to a process by which the government's filter team would first identify the
documents it intended to furnish to the prosecution team and then the defense would review
those documents to determine if there were any claims of privilege. The filter team identified
its first batch of documents (191 pages) on January 3, 2020, and then the second batch of
documents (5,646) pages on Friday, January 10, 2020, just three days ago. It is simply
unrealistic to expect that undersigned counsel would conduct a comprehensive review of the
entire laptop, while preparing for trial, before knowing which documents would be identified
as part of the Rule 16 discovery.

Fifth, the government completely ignores additional materials that were produced as
part of the government’s twenty-first through twenty-fourth productions (from January 6-10,
2020), which include documents relating to his divorce proceeding, audio recordings of his
bankruptcy proceedings, lease documents, flight logs, and other financial records. The
government also fails to address Mr. Avenatti’s point that the government will not commit that
it has already produced all discovery in this matter (save for Jencks Act and Giglio materials).

Finally, under the present schedule, we will not be able to meaningfully review and
digest the new materials. Perhaps recognizing that, the government reluctantly suggests that
if the Court is inclined to grant an adjournment, it should be limited to seven days. Although
undersigned believes that is inadequate, it is clear that some additional time to prepare is
necessary.

 

* We have not yet seen the contents of the assistant’s iPhone, as the technical person who assisted
us previously is not available until tomorrow. In our letter motion, we noted that the iPhone was
“likely to include potentially thousands of text messages and e-mails involving Mr. Avenatti.”
(Dkt. No, 134:2). Suffice it to say that Mr. Avenatti exchanged thousands of text messages and e-
mails with his office assistant over more than ten years. According to the government’s response,
it is producing 546 of such messages.
Case 1:19-cr-00373-PGG Document 140 Filed 01/13/20 Page 3 of 3

Respectfully,

‘s Scott Srebnick
Scott A. Srebnick
Jose M. Quinon
E. Danya Perry
